PER CURIAM.
In these consolidated appeals, Joseph Lewis Pullen, Sr., appeals the district court’s orders denying his motion for electronic monitoring/home incarceration, denying his motion for personal recognizance bond pending appeal, and denying his motion for reconsideration for electronic monitoring/home confinement. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Pullen, No. CR-01-133 (E.D. Va. Sept. 15, 2003; Sept. 26, 2003; Nov. 3, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED